Citation Nr: 1115911	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied service connection for tinnitus, and a compensable evaluation for bilateral hearing loss.  

On September 22, 2010, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

(The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran has tinnitus that is attributable to noise exposure in service.  


CONCLUSION OF LAW

The Veteran likely has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1962 to August 1965.  His DD Form 214 indicates that his military occupational specialty was as an Aircraft electronic repairman.  The service medical records are negative for any complaints, findings or diagnoses of hearing loss or tinnitus.  

By a rating action in January 1999, the RO granted service connection for bilateral hearing loss, evaluated as noncompensably disabling, effective October 19, 1998.  

The Veteran's application for service connection for tinnitus (VA Form 21-526) was received in November 2004.  Submitted in support of the claim were treatment reports from the Wise ENT clinic, dated from March 1983 to June 1999.  An audiological examination in June 1988 noted findings of tinnitus at 2000 Hertz level.  The impression was tinnitus at 2000 Hz.  

The Veteran was afforded a VA examination in December 2004.  At that time, the Veteran reported that the tinnitus began during the summer of 1981.  It was noted that the tinnitus occurred after firing a 22-gauge rifle in 1981 at a snake; he reported tinnitus in 1981.  The tinnitus occurs constantly in both ears.  His duties during military service consisted of work as an aircraft electrician.  He fired weapons with his right, and he wore hearing protection whenever possible.  After military service, the Veteran worked as a copier repairman for 35 years with hearing protection and as a photographer for 4 years without hearing protection.  The current symptoms were hearing loss and constant tinnitus.  The current treatment is wearing his hearing aids as they help reduce the significance of the tinnitus.  The pertinent diagnosis was bilateral tinnitus; the subjective factors were ringing in the ears, but there were no objective factors.  The examiner stated that the tinnitus was secondary to the shooting incident in 1981.  

At his personal hearing in September 2010, the Veteran indicated that he was an aircraft electrician taking voltage readings and replacing component parts on fighter and training aircraft at Williams Air force Base in Arizona.  The Veteran reported that one of the planes that they trained pilots with was the T-37 which ran at a very high pitch; he subsequently worked on F-105 aircraft.  The Veteran testified that working around the T-37 caused him lots of problems; after working on the aircraft, he experienced an occasional humming sound in his ears.  The Veteran stated that, after service, he had very minimal exposure to loud noise of any kind; he worked for the Xerox Corporation fixing copiers for 37 years, which amounted to very little noise exposure.  The Veteran reported that the ringing had always been there since service; it just became noticeable after he fired the .22 caliber rifle.  He stated that he had intermittent problems with his ears, but after 1981, it became constant.  The Veteran maintained that he continued to experience the humming in his ears since service, but the ringing has gotten much worse over the years.  

Submitted at the hearing was a medical statement from Dr. James Davidson, dated in September 2010, indicating that the Veteran has been under his care since 1984.  He stated that the Veteran currently has tinnitus in both ears.  Dr. Davidson noted that the Veteran was assigned to a flight line where he worked on T-37A aircraft during military service; he stated that it was his understanding that the T-37 is referred to as the "Screaming Mimi" and it produces a very intense high frequency whine.  Dr. Davidson stated that it was certainly possible that exposure on the flight line even with the use of hearing protection created some tinnitus.  

Also submitted at the hearing was an internet article regarding the T-37 aircraft.  The article noted that the T-37A was very noisy even by the standards of jet aircraft.  It was further noted that the intake of air into its small turbojets emitted a high-pitched shriek that led some to describe the trainer as a "Screaming Mimi."  It also made a piercing whistle that quickly gave the T-37 its name "Tweety Bird." On September 22, 2010, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

II.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board finds that the evidence supports the Veteran's claim of service connection for tinnitus.  The Veteran has claimed that his tinnitus is attributable to service.  The Veteran attributes his tinnitus to the time he spent working as an aircraft electrician.  He has also reported that he experienced tinnitus during service and since.  In this regard, the Board notes that the Veteran's report of noise exposure in service is consistent with his service; specifically, his Certificate of Release and Discharge from service reflects that his primary specialty was Aircraft electrical repairman.  Exposure to loud noises is consistent with the circumstances of his service.  See 38 C.F.R. § 1154(a).  As such, the Board finds that the Veteran's testimony and statements concerning the onset of tinnitus in service are credible.  

Having considered all the evidence of record, the Board finds that the evidence is in equipoise.  In this case, the Board is presented with conflicting opinions regarding the onset of the Veteran's tinnitus.  In the December 2004 VA audiological evaluation report, the examiner noted a diagnosis of bilateral high frequency sensorineural hearing loss.  The examiner stated that the Veteran only reported tinnitus after firing a .22 caliber rifle in 1981; as such, his tinnitus was thought to be secondary to the shooting incident in 1981.  However, in a statement dated in September 2010, Dr. James Davidson, an audiologist who has treated the Veteran since 1984, noted that the aircraft on which the Veteran worked during military service was referred to as the "Screaming Mimi" and produced a very intense high frequency whine.  Therefore, Dr. Davidson stated that it was certainly possible that exposure on the flight line, even with use of hearing protection, created some of the tinnitus.  

The Board recognizes that the examiners have different opinions.  Nevertheless, in view of the Veteran's credible history of noise exposure in service, his report of tinnitus during service and since, post-service medical finding for tinnitus, and the fact that he is service connected for hearing loss, the Board finds that the evidence supporting the claim is in equipoise with that against the claim.  Service connection therefore is reasonably in order for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  See 38 C.F.R. § 3.159.  After examining the record, the Board concludes that further assistance with respect to the rating claim on appeal is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In this case, the Veteran contends that his bilateral hearing loss is worse, and that this decline warrants a higher disability evaluation.  The Board notes that the Veteran was originally service connected for bilateral hearing loss in a rating decision dated in January 1999.  The RO evaluated the Veteran's bilateral hearing loss disability as a noncompensable disability, effective October 19, 1998.  The rating decision currently on appeal was issued in March 2005.  The RO continued the Veteran's noncompensable disability rating for bilateral hearing loss at that time.  

The Veteran maintains that his hearing loss disability has worsened since his last VA Audiological examination, which was in December 2004.  At his personal hearing in September 2010, the Veteran reported that his hearing has gotten progressively worse since the last audiological evaluation.  The Veteran stated that, even with the hearing aids that he wears, he has to ask people to repeat themselves.  The Veteran also stated that he has difficulty understanding people.  The Veteran indicated that he has difficulty hearing when there is multiple voice or background noise.  

The Veteran is of course competent to assert that his bilateral hearing loss has worsened.  In view of the Veteran's contentions and because it has been some time since the Veteran's hearing was last measured by VA, it is the Board's judgment that the Veteran should be provided a current VA audiology examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where a veteran complained of increased hearing loss two years after his last audiology examination, VA should have scheduled him for another examination).  Also, in the examination report, the examiner should comment on the functional effects caused by the service-connected hearing disability by describing the effect of the hearing disability on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must describe fully describe function effects caused by a hearing disability).  

At the September 2010 hearing, the Veteran reported that he was examined at VA and obtained new hearing aids in December 2009; however, those records have not been associated with the claims folder.  Insofar as the most recent VA treatment records available in this case are from December 2004, the Board finds that more recent treatment records should be obtained.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim for a higher rating and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated or evaluated the Veteran for his bilateral hearing loss since December 2004.  After securing the necessary release, the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  Regardless of the Veteran's response, the AOJ should contact the North Little Rock VAMC and request a copy of any VA audiological evaluations conducted since December 2004.  All records/responses received should be associated with the claims file.  

2.  After the above-requested development is completed, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination.  The claims folder and a copy of this remand must be made available to the examiner.  All appropriate evaluations, studies, and testing should be conducted.  Findings necessary to apply pertinent rating criteria should be made.  The examiner is asked to assess the nature and severity of the Veteran's bilateral hearing loss.  The examiner is also asked to include a discussion of the functional affects of the Veteran's hearing loss on his daily life.  The examiner must provide a complete rationale for any stated opinion.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claim for a higher rating on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The supplemental statement of the case must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


